DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 20201 has been entered.
Priority
The effective filing date of the instant claims is viewed to be 29 May 2020, the filing of 63/032256, as the earlier filings do not contain support for a system for sterilizing viruses.
Claim Interpretation
Applicant argues that the limitations of claim 1 should not be interpreted under 35 USC § 112(f) as the limitations recite particular structures.  The Examiner has found Applicant’s remarks to be persuasive and has withdrawn the interpretation.
Claim Objections
Claim 7 is objected to because of the following informalities:  the claim recites dependency of cancelled “claim 6” instead of --claim 1--.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities: the term “Kasper-Klug” should be corrected to read --Caspar-Klug--.  Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “Penrose tiles for modeling an inner structure of the particular virus”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim fails to include all the limitations of claim 1 upon which it depends as the claim recites that the resonance frequency of the capsid of the virus is determined based upon measurements of the virus instead of being determined from the three-dimensional model.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8-15 and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Botsford et al. (US 10,279,190; hereinafter “Botsford”) in view of Gao et al. (“Optical manipulation from the microscale to the nanoscale: fundamentals, advances and prospects,” Light: Science & Applications (2017) 6; hereinafter “Gao”) and Englert et al. (“Twenty-four near-instabilities of Caspar-Klug viruses,” Physical Review E 78, 031908 (2008); hereinafter “Englert”).
In regard to claims 1, 3, 5, 8, and 34-37, Botsford discloses a beam generator (signal generator 150/410) capable of generating a radiating wave comprised of microwaves (see col. 8, lines 12-21) having radiating energy therein at a predetermined frequency therein (signal generator may be a single frequency signal generator and/or can be tuned; see col. 7, lines 29-32 and col. 9, lines 56-67); a control processor (necessarily integral with signal generator 150/410 as the generator can tuned) for controlling the beam generator to generate the radiating wave at the predetermined frequency, wherein the predetermined frequency is capable of equaling a resonance frequency of a capsid of a particular virus (see col. 6, line 17 and lines 56-63); and a transmitter (broadcast antenna box 130/420) capable of projecting the radiating wave on a predetermined location comprising a three dimensional volume to destroy the capsid of a particular virus at the predetermined location prior to the virus infecting a cell and without harming the human cells in the predetermined location and to sterilize the predetermined location from the particular virus as the frequency of the radiating wave is tuned to the resonant frequency of the target.  See Figures 1 and 4; col. 7, lines 29-63 and col. 9, line 56 through col. 10, line 17.
Botsford is silent in regard to wherein the predetermined frequency induces a mechanical resonance vibration at the resonance frequency of the particular virus within the particular virus for destroying a capsid of the particular virus and wherein the capsid comprises a shell.  However, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).  Further, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).  The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). Therefore, it is viewed that the system of Botsford anticipates the claimed system as Botsford teaches all of the structural limitations of the claim and is capable of being operated in the claimed manner.
Botsford is silent in regard to a predetermined three-dimensional model for determining the resonance frequency of the capsid of the predetermined virus which is based on the size, geometry and protein material of the particular virus.  Botsford does teach that the resonance frequency is determined by a feedback loop or measurement from a reference material.  Botsford alternatively teaches that calculation or trial-and-error can be used for determining the resonant frequency.  See col. 9, lines 22-47 and col. 10, lines 8-17. 
Botsford is silent in regard the radiating wave being a vector beam.
Gao teaches that structured vector beams (structured beams with spin angular momentum and orbital angular momentum; see page 6) use resonance (page 1) of a particle to impart torque on the particle (abstract/page 6) and can impart thermal effects (page 7).  See Figure 4 on page 7.  
Englert teaches that a Caspar-Klug model of a virus capsid can be used to calculate resonance frequencies for a particular virus and the model discriminates between strong and weak interprotein bonds to capture the effects of varying flexibility across the capsid.  Therefore, the model is based on the size, geometry and protein material of the virus.  See the Introduction and Summary section.  Englert further teaches that the model is capable of being used to tune laser pulses to produce damage on viral capsids by forced resonance.  See the second paragraph of the Conclusion and Discussion section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the structured vector beams disclosed by Gao for the electromagnetic radiation of Botsford for the purpose of imparting torque in addition to resonance to the virus particles being irradiated to cause additional damage via application of torque to the viruses. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have calculated the resonance frequency using the model of Englert for the purpose of controlling the combined system of Botsford and Gao as Botsford teaches that the resonance frequency can be determined by calculation.
In regard to claim 2, Botsford does not disclose wherein the particular virus is a SARS-CoV-2 Coronavirus. However, as noted above, the inclusion of material or article worked upon by a structure does not impart patentability to a claim.  Therefore, it is viewed that the above combined system would be capable of sterilizing the recited particular virus.
In regard to claims 9-15, Botsford discloses wherein the system uses microwave energy and that the electromagnetic wave induces resonance vibrations within the virus.  See col. 6, lines 1-24 and col. 8, lines 12-21.
Botsford is silent in regard to eigen-vibrations, using a dipole acoustic mode of the virus for inducing the eigen-vibrations, coupling the microwave energy with three-dimensional bipolar electric charge distributions within the capsid of the particular virus, wherein the electromagnetic intensity generates a frequency matching the frequency of the induced eigen-vibrations, wherein the microwave beam generations a virus inactivation threshold, and to wherein the radiating wave imparts stresses to the capsid of the particular virus to rupture the capsid.  However, such limitations regard a manner of operating the apparatus in relation to the article worked upon by the system.  Thus, the limitations do not further limit the structure of the claimed system and are of no significance in determining the patentability of the system claim.
In regard to claims 31-33, Gao discloses structured beams with spin angular momentum and orbital angular momentum.  Gao doesn’t explicitly disclose that the structured beans have Cartesian Hermite Gaussian intensity of a specific order, but does discuss that investigating optical manipulation using a fundamental Gaussian mode of a light beam is traditionally done.  See the second paragraph of the Introduction section on page 1.  Thus, it is viewed that the discussed beam would have Cartesian Hermite Gaussian intensity in the TEM00 mode and can be expressed with Cartesian coordinates.
Therefore, it is viewed that the vector beam of the combined system of Botsford in view of Gao would be capable of being ordered as a structure vector beam with Cartesian Hermite Gaussian intensity of a specific order which would be capable of destroying a specific virus lattice structure by inducing mechanical resonance to rupture a Cartesian grid lattice structure Kasper-Klug icosahedral lattice.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Botsford in view of Gao, Englert and Collins (US 2215635).
In regard to claim 4, Botsford, Gao and Englert are silent in regard to the radiating circuitry comprising a device such as a fluorescent light fixture and an incandescent light fixture.
Collins discloses a hospital sterilizing unit wherein a visible light source is used to produce a beam of visible light to coincide with a beam of invisible ultraviolet radiation such that a practitioner is given indication of the area being irradiated by the sterilizing ultraviolet radiation.  See page 1, lines 1-6.  While Collings is silent in regard to whether the visible light is produced by a fluorescent or incandescent light, it is viewed that such light sources are extremely well-known to one of ordinary skill. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a fluorescent or incandescent light source to be coincident with the vector beam of the previous combination in the manner disclosed by Collins for the purpose of visual indicating the area being irradiated by the invisible sterilizing radiation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Botsford in view of Gao, Englert and Twarock (“The architecture of viral capsids based on tiling theory,” Journal of Theoretical Medicine, Vol. 6, No. 2, June 2005, 87-90).
In regard to claim 7, Englert discloses a Caspar-Klug model for defining a surface of the capsid as discussed above but is silent in regard to the use of Penrose tiles.
Twarock discloses that the Caspar-Klug Theory models the locations of the protein subunits accurately for a large number of viruses, but the theory does not make any predictions about the locations of the inter-subunit bonds, which is important in particular for the construction of assembly models.  Twarock teaches that tiling theory (equivalent to “Penrose tiles”) can be used to predict the locations of the inter-subunit bonds that stabilize capsids to provide a basis for the study of assembly models of viral capsids.  See the abstract and Introduction section.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the use of tiling as disclosed by Twarock with the model of the .
Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Botsford in view of Gao, Englert and Alpmann et al. (“Elegant Gaussian beams for enhanced optical manipulation,” Appl. Phys. Lett. 106, 241102 (2015); hereinafter “Alpmann”).
In regard to claims 31-33, the following rejection is provided in case it is viewed that Botsford in view of Gao and Englert as applied above does not discloses or render obvious wherein the vector beam is ordered as a structured vector beam with Cartesian Hermite Gaussian intensity of a specific order.
Alpmann discloses that Hermite Gaussian beams which can be solved in Cartesian (x,y,z) coordinates can be used in optical micromanipulation for such structures as core-shell particles.  Alpmann teaches Elegant Hermite Gaussian beams carry orbital angular momentum and can create high gradient forces at small scales.  See at least page 106.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used vector beams having Cartesian Hermite Gaussian intensity of a specific order as disclosed by Alpmann for the structured vector beams of the previous combined system for the purpose of imparting higher gradient forces on the virus particles being irradiated to cause additional damage via application of torque to the viruses. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  Thus, the created structure vector beam with Cartesian Hermite Gaussian intensity of a specific order which would be capable of destroying a specific virus lattice structure by In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the Examiner has added the prior art reference of Englert to the prior art rejection to disclose the use of a model for determining resonance frequency of a viral capsid.
Conclusion                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774